Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  RENZO BARBERI,

                  Plaintiff,

                  vs.

  FLORIO BROS. AUTOMOTIVE, LLC, a
  Florida Limited Liability Company d/b/a
  MERCEDES SERVICE CENTERS and
  1100 OAKLAND, LLC, a Foreign Limited
  Liability Company,

            Defendants.
  _______________________________/

                                             COMPLAINT

  Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues FLORIO BROS. AUTOMOTIVE, LLC
  d/b/a MERCEDES SERVICE CENTERS (“FLORIO”) and 1100 OAKLAND, LLC
  (“OAKLAND”)           (hereinafter,   collectively     referred   to   as   “Defendants”)    for
  declaratory and injunctive relief; for discrimination based on disability; and for
  the resultant attorney's fees, expenses, and costs (including, but not limited to,
  court   costs    and     expert   fees),    pursuant    to   42   U.S.C.    §12181   et.    seq.,
  ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.




                                                  1
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 2 of 12




  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Mercedes Service Center (“Subject Facility”), Plaintiff
  suffered from a “qualified disability” under the ADA, and required the use of a
  wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
  severed T4 and T5, and is therefore confined to his wheelchair. Plaintiff
  personally visited Mercedes Service Center, but was denied full and equal access,
  and full and equal enjoyment of the facilities, services, goods, and amenities
  within Mercedes Service Center, which is the subject of this lawsuit. The Subject
  Facility is an auto repair and Plaintiff wanted to inquire about their services but
  was unable to due to the discriminatory barriers enumerated in Paragraph 15 of
  this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, FLORIO and OAKLAND, are authorized to conduct business
  and are in fact conducting business within the State of Florida. The Subject
  Facility is located at 1100 W Oakland Park Blvd, Fort Lauderdale, FL 33311. Upon
  information and belief, FLORIO is the lessee and/or operator of the Real
  Property and therefore held accountable of the violations of the ADA in the
  Subject Facility which is the matter of this suit. Upon information and belief,
  OAKLAND is the owner and lessor of the Real Property where the Subject

                                           2
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 3 of 12




  Facility is located and therefore held accountable for the violations of the ADA
  in the Subject Facility which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

                                            3
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 4 of 12




          v. the continuing existence of unfair and unnecessary discrimination and
            prejudice denies people with disabilities the opportunity to compete on
            an equal basis and to pursue those opportunities for which this country
            is justifiably famous and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation.
  Mercedes Service Center is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must comply with the ADA. The Subject Facility is open to the public, its
  operations affect commerce, and it is a service establishment. See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public
  accommodation that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Mercedes Service Center located at 1100 W Oakland Park


                                               4
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 5 of 12




  Blvd, Fort Lauderdale, FL 33311, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
  §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
  U.S.C. §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:




                                           5
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 6 of 12




        a) The customer parking facility in front of and alongside the business does not provide

           a compliant accessible parking space. 2012 ADA Standards 502.1

        b) The parking facility has seven (7) marked standard spaces and zero (0) accessible

           parking spaces on the east side of building and four (4) marked standard spaces and

           one (1) non-compliant accessible parking space on the north side. 2012 ADA

           Standards 208.2

        c) The parking facility does not have the minimum number of compliant accessible

           parking spaces required. One (1) accessible parking space with adjacent access aisle

           is required. 2012 ADA Standards 208.2

        d) The parking facility does not provide directional and informational signage to a

           compliant accessible parking space. 2012 ADA Standards 216.5

        e) At time of inspection there was a customer vehicle parked in the accessible parking

           space without an accessible parking permit. Designated accessible spaces must be

           designed and marked for the exclusive use of those individuals who have a severe

           physical disability and have permanent or temporary mobility problems that

           substantially impair their ability to ambulate and who have been issued either an

           accessible parking permit or license plate. 2010 ADA Standards 208.3.1, 502.3

        f) There is no compliant access aisle attached to an accessible route serving any existing

           parking space which would allow safe entrance or exit of vehicle for accessible

           persons requiring mobility devices. 2012 ADA Standards 502.2

        g) The existing access aisle is not wide enough. Access aisles serving car and van

           parking spaces must be 60 inches wide minimum. 2012 ADA Standards 502.3.1




                                                6
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 7 of 12




        h) The non-compliant accessible parking space does not have the correct ground

           markings. Accessible parking spaces must be striped in a manner that is consistent

           with the standards of the controlling jurisdiction (FDOT) for other spaces and

           prominently outlined with blue paint, and must be repainted when necessary, to be

           clearly distinguishable as a parking space designated for persons who have

           disabilities. 2010 ADA Standards 502.6.1

        i) The non-compliant accessible parking space sign is missing required information.

           Each accessible parking space must be posted with a permanent above-grade sign of a

           color and design approved by the Department of Transportation, which is placed on

           or at least 60 inches above the finished floor or ground surface measured to the

           bottom of the sign and which bears the international symbol of accessibility and the

           caption “PARKING BY ACCESSIBLE PERMIT ONLY” and must indicate the

           penalty for illegal use of the space. 2010 ADA Standards 502.6

        j) There is currently no existing accessible route to help persons with disabilities enter

           the facility or safely maneuver through the parking area. At least one accessible route

           must be provided within the site from accessible parking spaces and accessible

           passenger loading zones; public streets and sidewalks; and public transportation stops

           to the accessible building or facility entrance they serve. 2012 ADA Standards

           206.2.1

        k) The main office entrance doorway is non-compliant. There is a vertical rise (step) at

           the threshold exceeding the maximum rise allowed. Changes in level of 1/4 inch high

           maximum are permitted to be vertical. 2012 ADA Standards 302.2




                                                7
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 8 of 12




        l) The facility does not provide compliant directional and informational signage to an

           accessible route which would lead to an accessible entrance. Where not all entrances

           comply, compliant entrances must be identified by the International Symbol of

           Accessibility. Directional signs that indicate the location of the nearest compliant

           entrance must be provided at entrances that do not comply. 2012 ADA Standards

           216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Mercedes Service Center. Only upon full inspection can all violations be
  identified. Accordingly, a complete list of violations will require an on-site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

                                              8
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 9 of 12




  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendants and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.



  Dated this December 11, 2020.




                                            9
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 10 of 12




   Respectfully submitted by:

   Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No. 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard
   Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Email: ronsternlaw@gmail.com
   Attorney for Plaintiff, RENZO BARBERI




                                       10
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 11 of 12




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

   RENZO BARBERI,

               Plaintiff,

               vs.

   FLORIO BROS. AUTOMOTIVE, LLC, a
   Florida Limited Liability Company d/b/a
   MERCEDES SERVICE CENTERS and
   1100 OAKLAND, LLC, a Foreign Limited
   Liability Company,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 11, 2020, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Email: ronsternlaw@gmail.com
   Attorney for Plaintiff RENZO BARBERI




                                             11
Case 0:20-cv-62557-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 12 of 12




                                 SERVICE LIST:

     RENZO BARBERI, Plaintiff, vs. FLORIO BROS. AUTOMOTIVE, LLC, a Florida
    Limited Liability Company d/b/a MERCEDES SERVICE CENTERS and 1100 OAKLAND,
                           LLC, a Foreign Limited Liability Company

              United States District Court Southern District of Florida

                                     CASE NO.


   FLORIO BROS. AUTOMOTIVE, LLC d/b/a MERCEDES SERVICE CENTERS

   REGISTERED AGENT:

   FLORIO, NICHOLAS
   1100 OAKLAND PARK BLVD
   BAY #1
   OAKLAND PARK, FL 33311

   VIA PROCESS SERVER


   1100 OAKLAND, LLC

   REGISTERED AGENT:

   INCORP SERVICES, INC.
   17888 67TH COURT NORTH
   LOXAHATCHEE, FL 33470

   VIA PROCESS SERVER




                                         12
